The cause is submitted on briefs, motion, and merits. The judgment was rendered November 4, 1921. The appeal was taken December 7th thereafter, within the time prescribed by statute. The bill of exceptions was presented to the judge presiding at the trial on February 6, 1922, and signed by him on March 4th thereafter. There was no motion for a new trial. The bill of exceptions, stricken on appellee's motion, will not be looked to to review the action and rulings of the court on the trial, and its presentation as required by statute is jurisdictional. Liverpool, etc., Ins. Co. v. Lowe, post, p. 12, 93 So. 765.
The judgment rendered by the trial court was the only assignment of error. Without the bill of exceptions, that action of the trial court cannot be reviewed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur.